REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a body mount for a model vehicle having a lever member that includes a jaw clamp with first and second members, wherein the first member extends below an outer surface of the vehicle body and the second member is fixedly coupled to the first and extends in a first direction, a lever handle extending from a lever pivot that is configured to be rotatably attached to a body of the model vehicle and fixedly coupled to the lever handle and jaw clamp such that the lever handle is accessible outside of the model vehicle body and rotation of the lever member relative to the body cause movement between an engaged position and an unengaged position wherein the second member of the jaw clamp is configured to engage a securing member secured to a chassis of the vehicle that is positioned in a second direction perpendicular to the first.  
The closest prior art of Choi (9370725) discloses a pivoting lever member for a model vehicle but the lever is not capable of acting as a body mount but a latch for preventing the rotation of particular body and chassis parts of the vehicle and is connected by a pivot to a chassis of the vehicle and not the body with the jaw clamp engaging another portion of the chassis and does not have a lever handle that is accessible from outside the body and instead has a magnetic actuator with a part that extends upward but remains below a bonnet portion of the body of the vehicle preventing manual access to the actuator and it would not have been obvious to try and make the actuator a handle since it is configured to be activated by a specially configured card member to create an automatic transformation that doesn’t require manual user intervention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711